Citation Nr: 1119928	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  01-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2005, and September 2009, the Board remanded the claim for additional development.   

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1995, the RO denied a claim for service connection for PTSD. 

2.  The evidence received since the RO's May 1995 decision, which denied service connection for PTSD, which was not previously of record, and which is not cumulative of other evidence of record, is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the RO's May 1995 decision which denied a claim of entitlement to service connection for PTSD; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially asserts that new and material evidence has been submitted to reopen his claim.  In this regard, neither the RO's decision now on appeal, nor the Board's September 2009 remand, has characterized the issue as a "new and material" claim.  However, in a May 1995 rating decision, the RO denied the Veteran's claim for PTSD.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In such a case, regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

As previously stated, in May 1995, the RO denied a claim for service connection for PTSD.  The Veteran was notified of this decision in a letter, dated that same month.  There was no appeal, and the RO's decision became final.  

In February 2000, the Veteran filed to reopen the claim.  In May 2000, the RO denied the claim.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO prior to August 29, 2001.  For claims filed prior to August 29, 2001, when presented with a claim to reopen a previously finally denied claim, VA must determine if new and material evidence has been submitted.  38 C.F.R. § 3.156 (2000).  New and material evidence is defined as follows: [E]vidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The most recent and final denial of this claim was in May 1995.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."

The evidence of record at the time of the RO's May 1995 decision included the Veteran's discharge (DD Form 214), which showed that he had one year of foreign and/or sea service.  

The Veteran's personnel records showed the following: his military occupation specialty (MOS) was material facilities specialist; two performance reports, covering service from October 1973 to June 1974, showed that he served with a supply squadron at Udorn RTAFB (Royal Thai Air Force Base) performing duties working with "Bench Stock."  These duties, which were noted to include performing inventories and "turn-in of excessive items," appeared to be consistent with his MOS.   

As for the post-service medical evidence, it consisted of VA reports, dated between 1976 and 1993.  This evidence showed that in November 1977, the Veteran received treatment for psychiatric symptoms.  He received an impression of "mixed NP (neuropsychiatric) pathology with sociopathic features."  None of the subsequently-dated medical evidence showed treatment for psychiatric symptoms, or that the Veteran had a diagnosed acquired psychiatric disorder.  

At the time of the RO's May 1995 decision, the Veteran was not shown to have been treated for psychiatric symptoms during service, and there was only one relevant post-service medical report of record, which was dated in 1977 (i.e., about 18 years before).  There was no evidence of treatment of psychiatric symptoms dated after 1977.  The Veteran was not currently shown to have an acquired psychiatric disorder, to include PTSD, nor was there any competent evidence to show that the Veteran had an acquired psychiatric disorder, to include PTSD, due to his service.  

The medical evidence received since May 1995 consists of VA and non-VA reports, dated between 1986 and 2009.  This evidence includes a VA psychiatric examination report, dated in July 1997, which contains Axis I diagnoses of anxiety state not otherwise specified (NOS), history of ethanol use, and rule out undifferentiated somatoform disorder.  Subsequently dated reports show that the Veteran received treatment for psychiatric symptoms on a number of occasions, with diagnoses that included somatization disorder, PTSD, and depression.  A VA psychiatric examination report, dated in December 1998, contains Axis I diagnoses of undifferentiated somatoform disorder, and generalized anxiety disorder.  

This evidence, which was not of record at the time of the May 1995 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted medical evidence spans a time frame of about 23 years, during which part of the time the Veteran received treatment for psychiatric symptoms.  It therefore provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  In addition, the Veteran was not shown to have a diagnosed acquired psychiatric disorder at the time of the RO's May 1995 decision, however, the submitted evidence includes evidence of a number of diagnoses of acquired psychiatric disorders.  It is therefore found to be "so significant that it must be considered in order to fairly decide the merits of the claim."  See 38 C.F.R. § 3.156.  The Board therefore finds that the submitted evidence is so significant that it must be considered in order to fairly decide the merits of the claim, and the claim is therefore reopened.  

As the Board has reopened and remanded the claim, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.  To this extent only, the appeal is granted.  


REMAND

As an initial matter, in 1976, the RO granted service connection for what is currently characterized as a "psychophysiological gastrointestinal disorder."  As used herein, the term "acquired psychiatric disorder" is therefore not intended to include this condition.  See 38 C.F.R. § 4.14 (2010).  

To the extent that the issue on appeal includes a claim for PTSD, the Veteran asserts that he has PTSD due to several stressors witnessed during his service.  He asserts that in 1974, he was in a bar near his base at Udorn, Thailand, when two fellow servicemen , whom he has identified by name, were shot by four Thai men, resulting in one death and one wounding.  He also asserts that while at Udorn, he witnessed a fellow serviceman get shot while working on a telephone pole, and that the man died in his arms.  See e.g., Veteran's letter, dated in March 2006.  The Board further notes that the Veteran has asserted that while in Thailand, "my life was in danger all the time," and that he has reported that his stressors involved Vietnam service, and attacks by Vietcong.  See e.g., VA psychiatric examination report, dated in December 1998; Veteran's claim, received in February 2000; VA progress notes, dated in July 2000.  

Subsequent to the Board's recharacterization of the issue to include an acquired psychiatric disorder other than PTSD in its September 2009 remand, the Veteran has not been issued a notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  On remand, he should be issued such a notice.  

With regard to the claimed stressors, the Veteran is not currently shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.; see also Veteran's discharge (DD Form 214).

As it is not shown the Veteran engaged in combat, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i.  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  The legislative summary states, in part:

The Department of Veterans Affairs (VA) is amending its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor. (emphasis added).  

Absent service in the Republic of Vietnam (which is not currently shown), it is questionable whether the liberalizing changes are applicable in this case.  In any event, when the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

The Board notes that the Veteran has not been afforded an examination, and that an etiological opinion has not been obtained.  However, the record shows that in or about January 2010, the Veteran was scheduled for an examination, and that he failed to report for his examination.  There is no record that a request for another examination was ever made, and there is nothing to show good cause for his failure to appear.  Neither the Veteran nor his representative has asserted that the Veteran had "good cause" for missing his scheduled examination.  See 38 C.F.R. § 3.655(a); Veteran's representative's brief, dated in April 2011.    



Accordingly, the case is REMANDED for the following action: 

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."

2.  Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  

3.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


